DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tepper et al. (US 2018/0207065) in view of Kim et al. (US 2017/0072162).
Regarding claims 1, 12, 19-20, Tepper discloses an adaptive audio therapy system (abstract), comprising: a detection device  to detect sensor data from a human subject (page 1, [0010-0011]), the detection device comprising a first sensor (pressure sensor 604) to detect a first sensor data (measure air pressure within or near the pacifier)  representing  a first condition of the human subject (child pacifier 20) (fig. 1; fig. 6; page 3, [0034])  and a second sensor (humidity sensor 605) to detect a second sensor data (measure humidity of the pacifier) representing a second condition of the human subject (child pacifier 20) (fig. 1; fig. 6; page 3, [0035]) wherein the first sensor is different than the second sensor (fig. 6; page 3, [0034-0035]); a computing device (processor 600), communicatively interconnected with the detection device to receive the first sensor data and the second sensor data (fig. 6; page 3, [0043]); based on the first sensor data representing the first condition detected by the first sensor and the second sensor data representing the second condition detected  by the second sensor responsive to the 
 Tepper discloses all the limitations set forth above but fails to explicitly disclose determine an audio signal; and output the audio signal to an output device for an audible play to the human subject in real time.
However, Kim discloses determine an audio signal; and output the audio signal to an output device for an audible play to the human subject in real time (page 3, [0036]).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Kim within the system of Tepper in order to provide an alert or notification to a child or caretaker regarding the state of the child thereby improving the reliability of the system.

Regarding claims 2, 13, Tepper and Kim disclose all the limitations set forth in claim 1 and Kim further discloses wherein the first sensor comprises of a heart rate sensor and wherein the first condition is comprised of a heart rate of the human subject (page 3, [0036]).
Regarding claim 3, Tepper discloses wherein the detection device is comprised of a pacifier (page 1, [0007]).
Regarding claim 4, Tepper discloses wherein the second sensor is comprised of a suction sensor and wherein the second condition is comprised of attributes of a sucking motion applied to the detection device by the individual (page 4, [0048]).
Regarding claims 5, 14, Tepper discloses wherein the second sensor is comprised of an oxygen saturation sensor and wherein the second condition is comprised of an oxygen saturation level of the individual (humidity of the air in page 3, [0035-0036]).

Regarding claims 7, 16, Tepper and Kim  disclose all the limitations set forth in claim 1 and Kim further discloses wherein the second sensor is comprised of a heart rate variability sensor and wherein the second condition is comprised of a heart rate variability of the individual (page 7, [0068]).
Regarding claims 8, 17, Tepper discloses wherein the second sensor is comprised of a respiration sensor and wherein the second condition is comprised of a respiration rate of the individual (page 4, [0050-0051]).
Regarding claims 9, 18, Tepper discloses wherein the second sensor is comprised of a movement sensor and wherein the second condition is comprised of movement of the individual (page 3, [0038]).
Regarding claim 11, Tepper discloses wherein the control unit is comprised of a microprocessor (fig. 6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tepper et al. (US 2018/0207065) in view of Kim et al. (US 2017/0072162) as applied to claim 1 above, and further in view of Yang (US 2009/0024004).
 Regarding claim 10, Tepper and Kim disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein the output device is comprised of headphones.
 However, Yang discloses wherein the output device is comprised of headphones (earphone in page 5, [claims 11-12].
 Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Yang within the system of Tepper and Kim in order to provide an alert or notification to a child or caretaker regarding the state of the child thereby improving the reliability of the system.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maitre et al. (US 2020/0390659) discloses utilization of infant activated audio player.
Aron et al. (US 9,662,266) discloses systems and methods.....oral feeding.
Walker et al. (US 2001/0029324) discloses pacifier pulse oximeter sensor.
Coleman (US 2007/0265661) discloses musical pacifier.
Malone (US 2017/0020788) discloses lullaby pacifier.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional

Application/Control Number: 17/019,461 Page 7 Art Unit: 2684 questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. DP October 18, 2021

DP
March 1, 2022